IN THE UTAH COURT OF APPEALS

                                        ‐‐‐‐ooOoo‐‐‐‐

State of Utah,                                )         MEMORANDUM DECISION
                                              )
       Plaintiff and Appellee,                )            Case No. 20100492‐CA
                                              )
v.                                            )                   FILED
                                              )               (January 26, 2012)
Ramon A. Juma,                                )
                                              )               2012 UT App 27
       Defendant and Appellant.               )

                                            ‐‐‐‐‐

Sixth District, Richfield Department, 091600075
The Honorable Wallace A. Lee

Attorneys:       Edward D. Flint, Jonathon W. Grimes, and Sean P. Hullinger, Salt Lake
                 City, for Appellant
                 Mark L. Shurtleff and Jeffrey S. Gray, Salt Lake City, for Appellee

                                            ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.

ROTH, Judge:

¶1      Defendant Ramon A. Juma appeals his conditional guilty plea to possession of a
controlled substance with intent to distribute, a third degree felony, see Utah Code Ann.
§ 58‐37‐8(1)(a)(iii), (b)(ii) (Supp. 2011),1 arguing that the district court erred in denying
his motion to suppress evidence seized during the course of a traffic stop. See generally
State v. Applegate, 2008 UT 63, ¶ 5, 194 P.3d 925 (“Whether the district court correctly


       1
       Because any relevant amendments to the statutory provisions at issue are not
substantive, we cite to the current version of the code as a convenience to the reader.
denied [a] motion to suppress . . . is a legal conclusion that we review for correctness.”).
We affirm.

¶2      Juma first argues that the traffic stop that led to the discovery of thirty‐three
pounds of marijuana in the trunk of his rental car was not justified from its inception
because the detaining officer did not have reasonable, articulable suspicion that a traffic
violation had been committed. See generally id. ¶¶ 8‐9 (explaining that “[a] brief,
investigatory stop of a vehicle” requires “reasonable, articulable suspicion that the
[driver] has committed . . . a crime” and that the officer’s action in stopping the vehicle
must be “justified at its inception”); id. ¶ 10 (explaining that “a routine traffic stop is
justified at its inception if the stop is incident to a traffic violation committed in the
officer[’s] presence” (internal quotation marks omitted)).

¶3      The officer stopped the car in which Juma was traveling because, on approaching
Utah Department of Transportation (UDOT) maintenance trucks that were stopped at
the side of the highway, the driver failed to “reduce the speed of the [car]” and did not
“make a lane change into a lane not adjacent to” the trucks. See Utah Code Ann. § 41‐
6a‐904(2) (Supp. 2011). However, the requirements that a driver “reduce the speed of
the [car]” and “make a lane change” only apply to “authorized emergency vehicle[s]”
with “flashing red, red and white, or red and blue lights,” see id., and the UDOT
maintenance trucks were instead “highway maintenance vehicle[s] that [were]
displaying flashing amber lights,” see id. § 41‐6a‐904(3). Juma thus asserts‐‐and the State
does not disagree‐‐that the officer’s incorrect understanding of the law cannot provide a
valid legal basis for the traffic stop because the legal basis for a traffic stop “must be
supported by what the law actually is, not what the officer subjectively thought the law
was.” See Applegate, 2008 UT 63, ¶¶ 15, 17; see also Devenpeck v. Alford, 543 U.S. 146, 149‐
51 (2004) (explaining that the respondent’s purported violation of the Washington
Privacy Act was not a valid legal basis for his arrest because at the time of the arrest it
“had [been] clearly established that respondent’s taping of petitioner[ police officers]
was not a crime”); Applegate, 2008 UT 63, ¶¶ 12, 18‐19 (explaining that an officer’s
incorrect understanding of Utah’s motor vehicle registration laws could not be a valid
legal basis for a traffic stop); State v. Friesen, 1999 UT App 262, ¶¶ 12‐16, 988 P.2d 7
(explaining that an officer’s suspicion that Wyoming law requires display of a front
license plate was not a legitimate legal basis for a traffic stop because “the facts about
which an officer must have a reasonable articulable suspicion at the time of a traffic stop
are those regarding the conduct of the person stopped, not the nature of the law”). The
State, however, contends that even though the stop was based on an incorrect




20100492‐CA                                  2
understanding of the law, so long as the officer observed conduct that objectively
established reasonable, articulable suspicion that the driver of the car in which Juma
was traveling committed an actual traffic violation, the traffic stop was justified at its
inception. We agree.

¶4      “[A] police officer’s subjective intent and thoughts are irrelevant to the
reasonable suspicion inquiry, as well as an improper basis for invalidating” a traffic
stop. See generally Applegate, 2008 UT 63, ¶ 17. Rather, “whether reasonable suspicion
exists [is] based upon the facts known to the police officer at the time of the” stop. Id.
Thus,

              if the [suspect]’s conduct gives the officer reasonable,
              articulable suspicion, “the fact that the officer does not have
              the state of mind which is hypothecated by the reasons
              which provide the legal justification for the officer’s action
              does not invalidate the action as long as the circumstances,
              viewed objectively, justify that action.”

Id. (quoting Devenpeck, 543 U.S. at 153). An officer’s subjective state of mind‐‐except for
the facts known to him or her‐‐is irrelevant to the existence of reasonable, articulable
suspicion; indeed, the officer’s subjective legal basis for a traffic stop need not be the
offense for which the known facts actually establish reasonable, articulable suspicion.
Cf. Devenpeck, 543 U.S. at 153 (“[O]ur cases make it clear that an arresting officer’s state
of mind (except for the facts that he knows) is irrelevant to the existence of probable
cause. That is to say, [the officer’s] subjective reason for making the arrest need not be
the criminal offense as to which the known facts provide probable cause.” (citations
omitted)).

¶5      The district court found that when the driver of the car in which Juma was
traveling passed the UDOT maintenance trucks, she “did not slow down,” “remained in
the right . . . lane” although the “left . . . lane was unoccupied,” and did not “move over
in [her] lane or even crowd the center line,” creating a “dangerous condition” for the
UDOT workers. Relying on these findings, the district court concluded that although
the officer’s subjective legal basis for stopping the car in which Juma was traveling was
based on his incorrect belief that the requirements for passing a stationary emergency
vehicle are the same for passing a stationary highway maintenance vehicle, compare
Utah Code Ann. § 41‐6a‐904(2), with id. § 41‐6a‐904(3), the driver’s conduct that the




20100492‐CA                                   3
officer witnessed nonetheless established reasonable, articulable suspicion that the
driver failed to “reduce the speed of the [car] and provide as much space as practical”
when “approaching a stationary . . . highway maintenance vehicle that is displaying
flashing amber lights,” see Utah Code Ann. § 41‐6a‐904(3). Because the officer
witnessed conduct that objectively established reasonable, articulable suspicion that the
driver committed a traffic offense, even though a different offense than he thought, the
district court determined that the traffic stop was justified at its inception. See, e.g.,
Devenpeck, 543 U.S. at 149‐51, 153‐56 (reasoning that although the respondent’s conduct
did not violate the Washington Privacy Act, which could, accordingly, not be the legal
basis for his arrest, facts observed by the arresting officers could potentially establish
probable cause that the respondent had committed a different crime of impersonating
an officer); Applegate, 2008 UT 63, ¶¶ 13, 18‐20 (reasoning that although an officer’s
misunderstanding of Utah’s motor vehicle registration laws could not provide a legal
basis for a traffic stop, facts observed by the officer established reasonable, articulable
suspicion that an actual traffic violation had occurred).

¶6      Juma has not challenged the district court’s factual findings that the driver did
not slow down and move over for the UDOT maintenance trucks, thereby creating “an
unsafe condition.” See generally State v. Applegate, 2008 UT 63, ¶ 5, 194 P.3d 925 (“We
review for clear error the factual findings underlying a district court’s decision to deny
a motion to suppress.”). We are therefore bound by those factual findings in our review
of this matter. See generally id. ¶ 19 (explaining that the “court is bound by the district
court’s [factual] finding” that “was not properly challenged . . . nor . . . clearly
erroneous”). And the district court’s unchallenged factual findings are sufficient to
support its conclusion that the officer had reasonable, articulable suspicion that the
driver had committed an actual traffic violation by failing to “reduce . . . speed” and
“provide as much space as practical” for the UDOT maintenance trucks. Accordingly,
the traffic stop was justified at its inception.

¶7      Juma next argues that the officer detained him longer than necessary to
effectuate the purpose of the initial traffic stop. See generally id. ¶ 9 (explaining that for a
“brief, investigatory stop of a vehicle” to be valid “the detention following the stop
[must be] reasonably related in scope to the circumstances that justified the interference
in the first place” (internal quotation marks omitted)); State v. Baker, 2010 UT 18, ¶ 17,
229 P.3d 650 (“Once a traffic stop is made, the detention must be temporary and last no
longer than is necessary to effectuate the purpose of the stop.” (internal quotation
marks omitted)). During the course of the traffic stop the officer gathered additional




20100492‐CA                                    4
facts that, due to his training and experience, led him to suspect that Juma and the
driver of the car were drug traffickers. After issuing a warning citation and returning
identification and other paperwork to Juma and the driver, the officer deployed his
certified drug‐detection canine, who was present in the officer’s patrol car. Upon
walking around Juma’s car, the drug‐detection canine “aggressively indicated the
presence of drugs by barking and scratching on the rear passenger door.” See generally
Baker, 2010 UT 18, ¶ 29 (explaining that “a dog sniff is not a search under the Fourth
Amendment” and “a drug‐trained dog may walk the perimeter of a lawfully detained
vehicle even if police have no reasonable suspicion that the vehicle occupants are
engaged in drug‐related activity so long as the dog sniff search does not extend the
duration of the stop”).

¶8      Juma does not address whether the totality of the facts gathered by the officer
during the course of the traffic stop established additional reasonable, articulable
suspicion of further illegal activity so as to justify the brief continued detention that
resulted from deployment of the drug‐detection canine.2 Rather, he argues that if the
officer “had some new or heightened suspicion regarding” further illegal activity, “he
would not have . . . conclud[ed] . . . the stop” by issuing a warning citation and
returning identification and paperwork. Indeed, the State “agrees that, when the
[officer] issued a warning citation, the original purpose of the traffic stop was
completed and the [officer] could not further detain [Juma and the driver] on that basis.”
(Emphasis added.) However, given that during the course of the traffic stop the officer
developed the additional reasonable suspicion that Juma and the driver might be
transporting drugs, he therefore had a lawful basis to temporarily continue to detain
them to investigate that further illegality, even though the original basis for the stop had
run its course. See generally id. ¶ 13 (“If, during the scope of [a] traffic stop, the officer
forms new reasonable articulable suspicion of criminal activity, the officer may also
expediently investigate his new suspicion.”); State v. Hansen, 2002 UT 125, ¶ 31, 63 P.3d
650 (“Any further temporary detention for investigative questioning after [fulfilling] the



       2
         The district court concluded that the officer’s “articulated facts [were] sufficient
to establish reasonable suspicion in the totality of the circumstances.” Because the
district court’s factual findings and resulting conclusion are unchallenged, we accept
them for purposes of appeal. See generally State v. Applegate, 2008 UT 63, ¶ 19, 194 P.3d
925 (explaining that the “court is bound by the district court’s [factual] finding” that
“was not properly challenged . . . nor . . . clearly erroneous”).




20100492‐CA                                   5
purpose for the initial traffic stop constitutes an illegal seizure, unless an officer has
probable cause or a reasonable suspicion of a further illegality.” (alteration in original)
(internal quotation marks omitted)). Accordingly, because the officer had additional
reasonable suspicion of further illegal activity he could temporarily detain Juma and the
driver to investigate his suspicions by deploying his drug‐detection canine.

¶9     Finally, Juma argues that there were no exigent circumstances justifying the
warrantless search of his car that occurred after the officer’s drug‐detection canine
indicated the presence of drugs, thus making the search illegal. See generally State v.
Despain, 2007 UT App 367, ¶ 13, 173 P.3d 213 (explaining that, generally, “law
enforcement officers must obtain a warrant before conducting a search”). “However,
the automobile exception to the warrant requirement provides that [i]f a car is readily
mobile and probable cause exists to believe it contains contraband, . . . [it is]
permi[ssible for] police to search the vehicle without” a warrant. See id. (first alteration
in original) (internal quotation marks omitted). Thus, having probable cause that drugs
were in Juma’s car, see generally United States v. Kitchell, 653 F.3d 1206, 1223 (10th Cir.
2011) (“[I]t is well‐established that a dog sniff provides the requisite probable cause to
search a vehicle for drugs.” (internal quotation marks omitted)), cert. denied 132 S. Ct.
435 (2011), the officer was not required to obtain a warrant before searching it.

¶10    Accordingly, we affirm.



____________________________________
Stephen L. Roth, Judge

                                            ‐‐‐‐‐

¶11    WE CONCUR:



____________________________________
Gregory K. Orme, Judge



____________________________________
William A. Thorne Jr., Judge




20100492‐CA                                  6